FSI LOW BETA ABSOLUTE RETURN FUND POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that Carol B. O'Donnell constitutes and appoints Gary Gould, Michael McKeen and Christopher Madden each of them, as true and lawful attorneys-in-fact and agents with full power of substitution and resubstitution, for her and in her name, place and stead, in any and all capacities to sign the Registration Statement on Form N-2 and any or all amendments thereto of FSI Low Beta Absolute Return Fund, and to file the same with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. /s/Carol B. O'Donnell Carol B. O'Donnell Date: December 18th, 2012 KEITH N. ORLANDO Notary Public, Maine My Commission Expires November 1, 2014 /s/Keith M. Orlando FSI LOW BETA ABSOLUTE RETURN FUND POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that William S. Reeser constitutes and appoints Gary Gould, Michael McKeen and Christopher Madden each of them, as true and lawful attorneys-in-fact and agents with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities to sign the Registration Statement on Form N-2 and any or all amendments thereto of FSI Low Beta Absolute Return Fund, and to file the same with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents or their substitute or substitutes, may lawfully do or cause to be done by virtue hereof. /s/William S. Reeser William S. Reeser Date: December 18th, 2012 KEITH N. ORLANDO Notary Public, Maine My Commission Expires November 1, 2014 /s/Keith M. Orlando
